DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election with traverse of claims 1-11 and 16 in the reply filed on 13 January 2022 is acknowledged.  The traversal is on the ground that there would be no undue burden on Examiner to search all five of Applicants’ inventions simultaneously.  This is not found persuasive because thorough and accurate examination of all of Applicants’ inventions would require searches of a plurality of distinct and unrelated areas of prior art.
The requirement is still deemed proper and is therefore made FINAL.
Allowable Subject Matter
Claims 2-3, 5, 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Schmid reference (discussed in greater depth infra), which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Schmid to satisfy each of Applicants’ pertinent limitations (specifically with regard to the claimed structural components and constituent materials), as such modifications would be likely to render the Schmid assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such optical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “about” in claims 1, 5, 7-8 and 16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
There is insufficient antecedent basis for multiple limitations in the claims, including; i) claim 1 recites the limitation "the total weight"; ii) claims 2-3 recite the limitation “the top surface”; iii) claims 7-8 and 16 recite the limitation “the thickness”; and iv) claim 9 recites the limitations “the diameter” and “the size”.  
Claims 4, 6 and 10-11 are rejected as depending from rejected independent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0352883 to Schmid et al. (“Schmid”).
	Regarding claim 1, Schmid anticipates a process for producing (para. 1) an optical effect layer (e.g. Optical Effect Layer L, as shown in figs. 21A-B) exhibiting two or more (figs. 21A-B) nested (e.g. nested within layer L) indicia (e.g. loop-shaped bodies 1, as shown in figs. 21A-B and discussed at para. 181) on (figs. 21A-B) a substrate (e.g. supporting surface S), said process (para. 1) comprising the steps of: a) applying onto (figs. 21A-B) a substrate (S) surface (e.g. upper surface, as shown in figs. 21A-B) a coating composition (e.g. particles 5 and coating composition holding particles 5, together, as shown in figs. 21A-B and discussed at para. 9) comprising i) platelet-shaped (para. 139) magnetic or magnetizable (para. 129) pigment particles (e.g. particles 5, as shown inf fig. 2A) and ii) a binder material (aforementioned coating composition) so as to form a coating layer on (figs. 21A-B) said substrate (S), said coating composition (aforementioned particles 5 and coating composition holding particles 5, together) being in a first liquid state (para. 156); b) exposing (para. 271) the coating layer to a magnetic field (para. 271) of a magnetic assembly (e.g. magnetic-field-generating device discussed at para. 271) comprising i) a soft magnetic plate (e.g. ground plate GP, as shown in fig. 23) comprising one or more soft magnetic metals (e.g. soft-magnetic iron, as discussed at para. 301), alloys or compounds of high magnetic permeability (para. 190) or made of a composite comprising from about 25 wt-% to about 95 wt-% of soft magnetic particles dispersed in a non-magnetic material (note that the first portion of this “or” statement has been satisfied), the weight percents being based on the total weight of the magnetic plate (note that the first portion of the “or” statement has been satisfied), wherein the soft magnetic plate (GP) comprises one or more voids (e.g. upper surface of ground plate GP, as shown in fig. 23; note that prior to application of magnets M, said upper surface is void of structures thereon) for receiving (fig. 23) one or more (fig. 23) dipole magnets (e.g. magnets M, as shown in fig. 23), wherein the soft magnetic plate (GP) comprises (fig. 23) one or more indentations and/or one or more protrusions (e.g. protrusions made by magnets M, as shown in fig. 23), each of said one or more indentations and/or one or more protrusions (aforementioned protrusions made by magnets M) forming (i.e. developing, by way of magnetically influencing particles 5 within loop-shaped bodies 1) one or more continuous loop-shaped (figs. 21A-B) indicia (1) and/or one or more discontinuous loop-shaped indicia (note that the first portion of the “and/or” statement has been satisfied), and wherein the one or more voids (aforementioned upper surface of ground plate GP) are surrounded by (note that as shown in fig. 8, the magnetic assembly is positioned beneath supporting surface S and OEL layer L and rotated about central vertical axis Z in order to magnetically influence particles 5; comparing figs. 23 and 21 yields that when this occurs, the resultant loop-shaped bodies 1 formed in OEL layer L will at least spatially surround the underlying upper surface of ground plate GP carrying its magnets M) the one or more continuous loop-shaped indicia (1) and/or the one or more voids are surrounded by the one or more discontinuous loop-shaped indicia (note that the first portion of the “and/or” statement has been satisfied), ii) the one or more dipole magnets (M), each of said one or more dipole magnets (M) having its magnetic axis (e.g. vertical N-S axis, as shown in fig. 23) substantially perpendicular to (compare figs. 23 and 21A-B) the substrate surface (aforementioned upper surface of supporting surface S, as shown in figs. 21A-B) and all of said one or more dipole magnets (M) having a same magnetic direction (e.g. vertical, as shown in fig. 23), wherein said one or more dipole magnets (M) are disposed within (e.g. within the spatial area, as shown in fig. 23) the one or more voids (aforementioned upper surface of ground plate GP); and c) hardening (para. 16) the coating composition (aforementioned particles 5 and coating composition holding particles 5, together) to a second state (para. 16) so as to fix (para. 16) the platelet-shaped magnetic or magnetizable pigment particles (5) in their adopted positions and orientations (para. 16).
	Regarding claim 4, Schmid anticipates the process according to claim 1, further comprising a step of exposing (para. 261) the coating layer to a dynamic magnetic field (para. 261) of a device (e.g. arrangement of magnets M discussed at para. 261) so as to bi-axially (per para. 196, one or more axially magnetized loop-shaped magnets may be utilized) orient (para. 261) at least a part of the platelet-shaped magnetic or magnetizable pigment particles (5), said step occurring prior to or simultaneously with (note that this can be executed at a time as desired prior to final curing) step b) and before step c).
	Regarding claim 6, Schmid anticipates the process according to claim 1, wherein the soft magnetic particles (e.g. soft-magnetic iron particles forming ground plate GP, as discussed at para. 301) are selected from the group consisting of carbonyl iron (per para. 301, soft-magnetic irons may be utilized; note that carbonyl iron is a soft-magnetic iron), carbonyl nickel, cobalt and combinations thereof.
	Regarding claim 9, Schmid anticipates the process according to claim 1, wherein the diameter of the one or more dipole magnets (M) is smaller than (fig. 23) the size of the one or more voids (aforementioned upper surface of ground plate GP).
	Regarding claim 10, Schmid anticipates the process according to claim 1, wherein the step c) of hardening (para. 16) the coating composition (aforementioned particles 5 and coating composition holding particles 5, together) is carried out partially simultaneously with (note that this can be executed at a time as desired prior to final curing) the step b).
	Regarding claim 11, Schmid anticipates the process according to claim 1, wherein the platelet-shaped magnetic or magnetizable pigment particles (5) are platelet-shaped optically variable magnetic or magnetizable pigment particles (para. 24) selected from the group consisting of platelet-shaped magnetic thin-film interference pigment particles (para. 24), platelet-shaped magnetic cholesteric liquid crystal pigment particles (para. 24), platelet-shaped interference coated pigment particles comprising a magnetic material (para. 24) and mixtures of two or more thereof.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid.
	Regarding claim 7, Schmid discloses the process according to claim 1, but does not disclose wherein the soft magnetic particles (e.g. soft-magnetic iron particles forming ground plate GP, as discussed at para. 301) have a d50 between about 0.5 micrometers and about 100 micrometers.
	However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen diameter value will determine the ultimate optical effect rendered.
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the aforementioned Schmid soft-magnetic iron parties with a diameter as desired, in order to yield a resultant optical effect as desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637